Citation Nr: 0405187	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for Raynaud's 
disease of the right thumb (major), in excess of 10 percent.  

2.  Entitlement to service connection for a right eye 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.  

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
calluses and plantar warts of both feet.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issue of service connection for a low back disorder will 
be addressed in the Remand portion of this decision.  That 
part of this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  A right eye disorder did not have its onset during active 
service or result from disease or injury in service.

2.  Service-connected Raynaud's disease of the right thumb is 
primarily manifested by color change and minimal functional 
limitation in the right hand; there are not characteristic 
attacks occurring more than three times a week.  

3.  In August 1996, the RO declined to reopen a previously 
denied claim for service connection for subluxation of the 
right shoulder, postoperative.  The veteran did not appeal.

4.  Evidence submitted since August 1996 is cumulative of 
evidence already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for subluxation of the right 
shoulder, postoperative.

5.  In July 1988, the RO denied service connection for 
calluses and plantar warts of the feet.  The veteran did not 
perfect an appeal.

6.  Evidence submitted since July 1988 is cumulative of 
evidence already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for calluses and plantar 
warts of the feet.

7.  In July 1988, the RO denied service connection for a low 
back disorder.  The veteran did not perfect an appeal.

8.  Evidence submitted since July 1988 is not cumulative of 
evidence already of record and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a low back disorder.

9.  In September 1988, the RO declined to reopen a previously 
denied claim for service connection for residuals of right 
ankle fracture.  The veteran did not appeal.

10.  Evidence submitted since September 1988 is cumulative of 
evidence already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of right ankle 
fracture.




CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
right eye disorder.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).

2.  The criteria for a rating in excess of 10 percent for 
Raynaud's syndrome of the right thumb (major) have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.104, Diagnostic Code 7117 (2003).

3.  The August 1996 rating decision declining to reopen the 
veteran's claim for service connection for subluxation of the 
right shoulder, postoperative, is final.  38 U.S.C.A. § 7105 
(West 2002).

4.  New and material evidence has not been received, and the 
claim for service connection for subluxation of the right 
shoulder, postoperative, may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

5.  The July 1988 rating decision denying service connection 
for residuals of calluses and plantar warts of both feet is 
final.  38 U.S.C.A. § 7105 (West 2002).  

6.  New and material evidence has not been received, and the 
claim for service connection for calluses and plantar warts 
of both feet may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

7.  The September 1988 rating decision declining to reopen 
the veteran's claim for service connection for residuals of 
right ankle fracture is final.  38 U.S.C.A. § 7105 (West 
2002).  

8.  New and material evidence has not been received, and the 
claim for service connection for residuals of right ankle 
fracture may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

9.  The July 1988 rating decision declining to reopen the 
veteran's claim for service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2001).  

10.  New and material evidence has not been received, and the 
claim for service connection for a low back disorder may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies with the duty to provide an 
appropriate claim form, to inform or assist the veteran with 
regard to the claims currently being reviewed.  The record 
shows that the requirements of the VCAA were set forth in a 
detailed letter from the RO in August 2001.  It appears from 
the contentions and arguments presented by the appellant that 
he is fully aware of the relevant law and evidence germane to 
his claims on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of the claim.  The VCAA-notice letter 
outlined what evidence VA had and what evidence was necessary 
to complete the veteran's claims.  He was told to submit 
evidence which would show his claimed disabilities were 
related to service.  He was also told what kind of evidence 
would be considered new and material.  He was informed of his 
and VA's respective duties.  This letter predated the 
February 2002 rating decision which denied the claims.  The 
veteran himself stated in July and September 2003 that he had 
no additional evidence to furnish.  Therefore, the Board 
finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to VA's duty to assist, VA and post-service 
private treatment records have been identified and obtained.  
The Board finds that the claims are substantially complete.  
The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  See 
38 U.S.C.A. § 5103A(d).  In this case, the RO did provide the 
appellant with a VA compensation examination in relation to 
his claim for a higher rating for Raynaud's syndrome.  As the 
evidence does not indicate that the disability for which the 
veteran seeks direct service connection, an eye disorder, may 
be associated with his active service, a VA examination 
concerning this claim is not warranted.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  While the veteran has current 
diagnoses of disability, he has not brought forth any 
evidence suggestive of a causal connection between the 
current disability and service.  The RO informed him that he 
would need medical evidence of a relationship between the 
current disability and service, and the veteran has not 
provided such evidence.  As to the new and material evidence 
claims, the veteran has been fully informed of the need to 
submit new and material evidence, what the current evidence 
of record is, and the assistance VA will provide.  The 
assistance provided by VA does not include, in these 
circumstances, an examination, as evidence of current 
disability is not the critical element missing in the finally 
denied claims.  

It is clear that the claimant has nothing further to submit 
with regard to these claims, and adjudication of his claims 
can proceed.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose given the 
favorable decision by the Board.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).


B.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a) (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003). 

The veteran's service medical records disclose that he was 
treated for bunions on his feet in July and October 1968.  In 
January 1969, he complained of low back pain for six months.  
The impression was lumbago.  The veteran sprained his right 
ankle in July 1970.  X-rays revealed a tiny avulsion of the 
medial malleolus with a two-millimeter displacement.  

The veteran was also diagnosed as having plantar warts in 
September 1971.  X-rays of the his lumbar spine in March 1972 
revealed a transitional vertebra at the lumbosacral junction.  
Pertinent diagnoses included low back pain due to chronic 
lumbosacral strain.  During service, the veteran also 
underwent a right axilla sympathectomy to relieve suspected 
ischemic disease of the right upper extremity.        

Following his separation from service, in April 1979 the 
veteran claimed service connection for a right shoulder 
disorder.  He was afforded a VA examination in May 1979.  X-
rays of the right shoulder and right ankle were normal.  
Residuals of a fracture of the right ankle and residuals of 
chronic subluxation of the right shoulder were diagnosed by 
history only.  Service connection for subluxation of the 
right shoulder, postoperative, as well as residuals of right 
ankle fracture, was denied by the RO in June 1979.  

In April 1988, the veteran claimed service connection, in 
pertinent part, for low back pain, plantar warts, and a right 
ankle injury.  Upon VA examination in May 1988, pertinent 
diagnoses included residuals of a right ankle injury by 
history only and calluses of both feet.  The veteran's low 
back was not examined because he was in a cast following 
recent right shoulder surgery.  X-rays of the right ankle 
were normal.

In July 1988, the RO denied service connection for a low back 
disorder and calluses and plantar warts of both feet and 
found that new and material evidence had not been submitted 
to reopen the claims for service connection for right ankle 
and right shoulder disabilities.  The veteran was notified of 
the RO's decision and of his appellate rights by letter dated 
August 10, 1988.  

Thereafter, VA treatment and hospitalization records were 
obtained showing that the veteran underwent surgery on his 
right shoulder in April 1988.  At that time, he gave a 5-year 
history of right shoulder problems following an incident when 
he fell on his outstretched arm , which resulted in 
subluxation of the shoulder.  The veteran also gave a history 
of right shoulder instability since his surgery in 1972.  

In a September 1988 rating decision, the RO found that the 
veteran had not submitted new and material evidence to reopen 
his claims for service connection for right ankle and right 
shoulder disorders.  The veteran was notified of this 
decision and of his appellate rights by letter dated 
September 21, 1988.  He did not appeal.

In December 1988, the veteran submitted a notice of 
disagreement with the RO's July 1988 denial of service 
connection for a low back disorder, calluses and plantar 
warts, and a right ankle injury.  A statement of the case 
addressing these claims was issued in January 1989.  The 
veteran did not submit a timely substantive appeal.

The veteran sought to reopen his claim for service connection 
for a right shoulder disorder in August 1992.  The claim was 
denied by the RO in October and December 1992, and the 
veteran did not appeal.

In June 1996, the veteran again claimed service connection 
for a right shoulder disorder.  VA treatment records were 
obtained showing treatment for a right shoulder disorder as 
early as 1987.  In August 1996, the RO found that new and 
material evidence had not been submitted to reopen the claim.  
The veteran was notified of this decision and of his 
appellate rights by letter dated August 13, 1996.  He did not 
appeal.

In July 2001, the veteran submitted a claim for service 
connection for a low back disorder, foot problems, a right 
shoulder disorder, a right ankle disorder, and a right eye 
disorder.  VA and private treatment records were obtained.  
These show that, in July 1998, the veteran was involved in a 
car accident and complained of low back stiffness.  He was 
diagnosed as having myositis.  These records also showed 
additional treatment for right shoulder problems.  

The RO's July 1988, September 1988 and August 1996 rating 
decisions are final decisions not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105.  In order to reopen 
his claims, the veteran must present new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim in July 2001.

The evidence received since the July 1988 rating decision 
which denied service connection for a low back disorder is 
new and material.  The new evidence shows a current low back 
disorder.  At the time of the July 1988 rating decision, 
there was no medical evidence of a current back disorder.  
Thus, the evidence is new material evidence because it bears 
directly and substantially upon the specific matter under 
consideration.  The facts do contribute to a more complete 
picture of the circumstances surrounding the origin of the 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.  

However, the evidence received since the 1996 rating decision 
which denied service connection for subluxation of the right 
shoulder is not new and material.  The reports of medical 
treatment, including treatment records indicating current 
treatment for a right shoulder disorder, are cumulative.  
There was medical evidence before the RO in 1996 showing that 
the veteran was diagnosed as having a right shoulder 
disorder.  Nor do the medical records in any way provide a 
medical linkage of a right shoulder disorder with the 
veteran's active service.  There is no medical evidence 
indicating that the veteran has a right shoulder disorder 
that is attributable to his military service.  Accordingly, 
even if new, these records are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

Moreover, as to the right ankle fracture and calluses and 
plantar warts of both feet, each denied in 1988, the new 
evidence does not show treatment in service or near service, 
nor does it provide a nexus between any current diagnosis and 
service.  Current treatment records are not so significant 
that they must be considered in order to fairly decide the 
merits of the claims because the critical element of the 
claims is still missing, medical support for a relationship 
between a current condition and service.  

The veteran's contentions as to all three claims are 
essentially a repetition of the previous assertions that were 
before the RO in 1988, and are cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, his lay statements concerning diagnosis 
and causation are not competent.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, new and material evidence has not been presented, and 
the claims of service connection for right shoulder disorder, 
a right ankle disorder, and calluses and plantar warts of 
both feet are not reopened.  However, as there is new and 
material evidence as to the claim of low back disability, 
that claim is reopened.  




C.  Service connection claim, right eye disorder

The veteran's service medical records show that 
"refraction" of the eyes was diagnosed in December 1969.  
Astigmatism was diagnosed in August 1971.  

A report from Michael L. Grace, O.D., dated in August 2001 
shows slight ausometropic vision correction with the right 
eye not being to 20/20 but to 20/25.  A report from Nga T. 
Vu-Tran, O.D., dated in March 2003 shows trace cataracts with 
open angle in both eyes and that the veteran is farsighted 
with astigmatism.  

While a review of the record shows that cataracts was 
diagnosed many years following service, there is no competent 
medical evidence which demonstrates that this condition is 
related to service.  The service medical records do not show 
complaints or findings of cataracts, and no health care 
provider has provided an opinion relating cataracts to the 
veteran's active service.  Inasmuch as the veteran is far-
sighted and has astigmatism, this is a congenital or 
developmental defect that was not shown to have been present 
or aggravated in service.  See 38 C.F.R. § 3.303(c) (2003).  

The veteran has related his current eye disorder to active 
service; however, he has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of medical evidence establishing a 
relationship between a current right eye disorder and 
service, the preponderance of the evidence is against the 
claim.  The benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  That doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

D.  Increased rating, Raynaud's disease, right thumb (major)

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Service connection for Raynaud's disease, right thumb, 
(major), was granted in the February 2002 rating decision on 
appeal.  The veteran is appealing the original assignment of 
a disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for Raynaud's syndrome at any time 
during the appeal period.  The Board conclude that the 
disorder has not significantly changed and that a uniform 
rating is warranted.

Under Diagnostic Code 7117, a 10 percent evaluation is 
provided for Raynaud's syndrome when there are characteristic 
attacks occurring one to three times a week.  A 20 percent 
evaluation is provided when characteristic attacks occur four 
to six times a week.  A 40 percent evaluation is provided 
when there are characteristic attacks occurring at least 
daily.  A 60 percent evaluation is provided when there are 
two or more digital ulcers and a history of characteristic 
attacks.  A 100 percent evaluation is provided with two or 
more digital ulcers plus autoamputation of one or more digits 
and history of characteristic attacks.  38 C.F.R. § 4.104, 
Diagnostic Code 7117 (2003).

According to the note following these criteria, for purposes 
of this section, characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias and precipitated by exposure to cold or by 
emotional upsets.  Further, the note dictates that these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved. Id.

On VA examination in November 2002, the appellant reported 
that his right hand was especially painful and intolerant of 
cold weather.  He stated that he frequently dropped things 
and had fatigue with repetitive activity.  There was no 
reported coordination problem or flare-ups.  The hand 
appeared much paler than the left, according to the examiner.  
The examiner also noted that the veteran had 3 out of 5 
strength in the right hand, and indicated that it was hard to 
assess the degree of pain, but concluded that there was 
persistent mild Raynaud's phenomenon primarily when the 
outside temperature was very cold and mildly troublesome when 
the veteran was in air conditioned, cool rooms.  It was noted 
that the veteran could still work but that he did drop things 
sometimes and that he had some cramps and fatigue, but 
overall the examiner opened the disability was mild.  

VA medical records dated through April 2003 revealed minimal 
complaints related to the right hand and no documented flare 
ups.  The veteran contends that Raynaud's syndrome is 
exacerbated by cold weather.  He asserts that during the cold 
weather he has daily attacks.

On VA examination in November 2002, the examiner immediately 
noticed the difference in the pallor of the veteran's right 
hand.  However, the same examiner noted that the actual 
functional limitations were minimal.  The veteran contended 
that flare-ups were not common.  Overall, the disability was 
considered mild.  The Board finds that this evidence, coupled 
with the veteran's subjective statements, establishes that 
the disability picture most closely approximates the 
disability criteria for a 10 percent evaluation.  
Consequently, as the preponderance of the evidence is against 
an evaluation in excess of 10 percent for Raynaud's syndrome, 
an initial evaluation in excess of 10 percent is not 
warranted.  

The veteran is competent to report that his symptoms are 
worse.  However, the training and experience of medical 
personnel makes the VA doctor's findings more probative as to 
the extent of the disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The November 
2002 examiner specifically stated that the veteran's symptoms 
were mild, and the recent VA outpatient treatment records 
showed no documented flare ups.  Accordingly, the objective 
medical evidence does not establish that the veteran suffers 
attacks four to six times a week.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence failed to show 
that the appellant's Raynaud's syndrome has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The evidence shows that the 
veteran is employed despite the fact that his symptoms of 
dropping things.  




ORDER

Service connection for a right eye disorder is denied.  

An initial disability rating in excess of 10 percent for 
Raynaud's syndrome, right thumb, (major), is denied.  

New and material evidence having been presented, the claim 
for service connection for a low back disorder is reopened.  
To that extent only, the claim is granted.  

New and material evidence not having been presented, the 
claim for service connection for a right shoulder disorder 
remains denied.

New and material evidence not having been presented, the 
claim for service connection for calluses and plantar warts 
of both feet remains denied.

New and material evidence not having been presented, the 
claim for service connection for residuals a right ankle 
disorder remains denied.


REMAND

As noted above, under the VCAA VA's duty to notify and assist 
has been significantly expanded.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2002); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Additional RO action is required concerning the claim for 
service connection for a low back disorder in order to comply 
with the VCAA, now that the claim has been reopened.  The 
veteran has not been fully informed consistent with the VCAA 
as to the merits of this claim.  Additionally, an examination 
and medical opinion would be helpful in assessing whether the 
veteran's current low back disorder is related to his active 
service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Notify the veteran (a) of the information 
and evidence not of record that is necessary 
to substantiate his claim for service 
connection for a low back disorder; (b) of the 
information and evidence that VA will seek to 
obtain on his behalf; (c) of the information 
and evidence that he is expected to provide to 
VA; and (d) request that he provide any 
evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003).   

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send the 
claims folder to the examiner for review.  Ask 
the examiner to state in the report if the 
claims folder was reviewed.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  All necessary 
tests should be conducted and all clinical 
findings reported in detail.  
The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any low back disorder found to 
be present.  The examiner should state whether 
it is at least as likely as not (i.e., is 
there at least a 50 percent probability) that 
any currently diagnosed low back disorder had 
its onset during active service or is related 
to any in-service disease or injury, as 
opposed to the veteran's post-service 
automobile accident in 1998.  In providing 
this opinion, the examiner should specifically 
review the complaints of back pain and 
findings noted during service, as well as the 
post-service records showing a back injury in 
1998.  
The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Finally, readjudicate the veteran's claim 
of service connection for a low back disorder 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remain 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



